(Por la Corte, a propuesta
del Juez Asociado Sr. Todd, Jr.)
” PoR cuanto, en este recurso Juan Giráu Aler apela de la sen-tencia dictada por la Corte de Distrito de San Juan que declaró sin lugar su petición de habeas corpus;
Bob cuanto, el fundamento de su petición descansa en la alega-ción de que al declararse culpable del delito de asesinato en segundo grado de que fué acusado no estuvo representado por abogado y que la sentencia de diez años de presidio dictada en su contra es nula y por tanto está privado de su libertad ilegalmente;
PiOR cuanto, de la transcripción de la evidencia que obra en autos que contiene la prueba practicada en la corte inferior, aparece que el peticionario se declaró culpable del delito de asesinato en segundo grado por conducto del abogado Jorge Benitez Gautier quien declaró además que actuó después de consultar al peticionario personalmente;
Por cuanto, la corte inferior hace constar'en su sentencia que en tanto en cuanto la declaración del peticionario está en conflicto con lo que aparece del récord y con lo que declara el Lie. Jorge Benitez Gautier, no le da crédito al peticionario;
Por cuanto, nada encontramos en los autos de este caso que jus-tifique la revocación de la sentencia dictada por la corte inferior,
Por tanto, se desestima el recurso y confirma la sentencia ape-lada.